DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022, has been entered.
Applicant’s amendment filed April 20, 2022, is also entered.  Applicant amended claims 1, 15 and 20.  Claims 1-6 and 10-26 are pending before the Office for review.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 10-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 15 and 20 require “the first solar cell is curved along the axes of symmetry bisecting the long edges of the first solar cell, and along the axes of symmetry bisecting the short edges of the first solar cell.”  This feature is directed toward new matter.  The originally-filed specification fails to describe this feature of the claimed invention.  Specifically, any discussion of the symmetry of the first solar cell fails to also discuss its curvature related to the symmetry.  The drawings are also deficient with respect to this feature of the claimed invention as they lack a level of detail sufficient to reasonably convey to one skilled in the relevant art that a joint inventor had possession of this feature of the claimed invention at the time the application was filed.
Therefore, claims 1-6 and 10-26 are rejected for containing new matter.
(4)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10-13 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (U.S. Publication No. 2007/0261896) in view of Kudo et al. (U.S. Publication No. 2017/0186898), Khouri (U.S. Publication No. 2013/0160824) and Gochermann (U.S. Patent No. 4,717,790).
With respect to claims 1, 15 and 20, Shaffer teaches a vehicle, body panel and a method of attaching solar cells to a body panel of a vehicle.  Figures 1 and 2 and Paragraphs 16 and 17.
Shaffer teaches the vehicle body has a longitudinal axis and comprises a hood panel, roof panel, a rear hatch panel (trunk) and at least one door with a plurality of wheels coupled thereto, wherein solar cells are attached to the outer surface of the body panel to integrate the panel into the vehicle.  Figures 1 and 2 and Paragraphs 16 and 17.  The plurality of solar cells disposed along the vehicle body includes a first solar cell.  Paragraph 17.
Although Shaffer teaches any type of solar panel may be used with a desired shape and appearance (paragraph 17), Shaffer is silent as to specific types of solar cells in the panel.
However, Kudo teaches a solar panel comprising a plurality of solar cells disposed along its outer surface, wherein the solar cells have a lattice pattern that is disposed at an acute angle relative to the longitudinal axis of the panel in a lattice pattern.  Figure 12.  Kudo teaches this arrangement provides a structure that can absorb stress and effectively utilize space.  Paragraphs 85 and 88.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the Shaffer’s vehicle by including solar cells arranged in the manner taught by Kudo because doing so effectively uses space on the vehicle body and protects the cells by better absorbing stress.
Kudo further teaches each cell has an irregular octagon shape having four long edges alternating with four short edges.  Figure 12.  This includes two axes of symmetry bisecting the long axes of the solar cell and two axes of symmetry bisecting the short edges of the solar cell.  Figure 12.
Shaffer, as noted above, teaches the panels are selected to form and impart a desired shape and appearance and that the vehicle body includes curvature.  Paragraph 17.  Examiner also notes the flexibility requirement of the claimed invention lacks a frame of reference as to actual materials and values.
However, Khouri teaches a curved photovoltaic structure, the structure explicitly showing the photovoltaic cells comprising at least one cell that has a greater curvature of flexibility along a short axis.  Figure 2. Khouri teaches that the cells are flexible to comply with the curvature of the module.  Paragraph 48.
Thus, absent a showing of criticality or unexpected results, it would be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select the flexibility of the solar cells such that at least a first solar cell has a flexibility at least 30% greater along the short axes of symmetry than the long axes of symmetry in order to provide the desired shape and curvature of the structure disposed on the vehicle panels.
Examiner further notes the changes in shape rationale, applied above, is also applicable to this feature of the claimed invention, wherein the flexibility is determined based on matching the shape of the roof panel, which is a desired shape or appearance within the meaning of Shaffer’s disclosure.  Paragraph 17.
Furthermore, regarding the symmetry requirements of the amended claims, Gochermann teaches a contoured solar generator comprising solar cells bent in two directions to be integrated into the vehicle.  Figure 1 and Col. 1, Line 55 to Col. 2, Lines 7.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to bend (curve) the flexible solar cells in two dimensions to obtain a contoured module that integrated with the roof vehicle, as taught by Gochermann.  Furthermore, it’d be additionally obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to bend the solar cells in two directions along an axis of symmetry bisecting the short and long axes, respectively, because doing so obtains a nice aesthetic appearance, which is consistent with Shaffer’s disclosure.
With respect to claims 2 and 16, Kudo teaches the first angle is substantially 45 degrees in the above-described lattice structure.  Figure 12.
With respect to claims 3 and 17, Kudo teaches all the cells are disposed at the required acute angle.  Figure 12.
With respect to claims 4, 5, 18 and 21, Kudo teaches an encapsulant (14) on and between the solar cells forming a uniform (smooth) surface.  Figure 4A.
With respect to claim 6, Shaffer teaches the solar cells are disposed on the top surface of a dashboard, which is located within an interior compartment of the vehicle.  Paragraph 17.
With respect to claims 10, 11, 12, 19, 22, 23, 24 and 25, Shaffer teaches the solar cell panels are disposed on the hood, door, roof and trunk (rear hatch) of the vehicle.  Paragraph 17.
With respect to claim 13, Shaffer teaches at least one battery coupled to the cells and receiving energy therefrom.  Paragraph 16.
(5)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (U.S. Publication No. 2007/0261896) in view of Kudo et al. (U.S. Publication No. 2017/0186898), Khouri (U.S. Publication No. 2013/0160824) and Gochermann (U.S. Patent No. 4,717,790), as applied to claims 1-6, 10-13 and 15-25 above, and further in view of Lee (U.S. Publication No. 2019/0171209).
With respect to claim 14, modified Shaffer teaches the vehicle but is silent as to whether the rear hatch panel comprises at least one camera.
However, Lee teaches a camera is disposed in the trunk of a vehicle to acquire images of the rear of the vehicle.  Paragraph 135.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to incorporate a camera into the rear hatch panel because Lee teaches doing so acquires images of the rear of the vehicle.
(6)
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (U.S. Publication No. 2007/0261896) in view of Kudo et al. (U.S. Publication No. 2017/0186898), Khouri (U.S. Publication No. 2013/0160824) and Gochermann (U.S. Patent No. 4,717,790), as applied to claims 1-6, 10-13 and 15-25 above, and further in view of Banerjee (U.S. Publication No. 2019/0109248).
With respect to claim 26, modified Shaffer teaches the structure but is silent as to whether the first solar cell comprises an anti-reflective coating thereon.
However, Banerjee teaches solar panels vehicles comprise an anti-reflective coating to reduce reflection, glare and loss of light.  Paragraph 145.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to include an anti-reflective coating on modified Shaffer’s solar panels because doing so reduces reflection, glare and loss of light.

(7)
Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejection.  Applicant’s amendment necessitated the rejection.  The following remarks are relevant to the portion of Applicant’s arguments that are still applicable to the rejection of record.
	As a point of distinction from the prior art, Applicant argues the first solar cell is suitable for incorporation into a sphere or spherical shape.  Applicant’s argument is not persuasive because this is not a feature of the claimed invention.
	Additionally, Shaffer, Kudo, Khouri and Gochermann, as combined above, teach a solar cell that is curved in two dimensions, meaning it is also capable of being incorporated into a sphere or spherical shape.
(8)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759